oO Oo ST DO NH BR WH PB Ke

vb ye Pe YP YP BP we YY YP Ke
Ce YI~A AF HH SF FEO Be DTEZEAaESZBKRTS

Cas

LI

 

 

Edward T. Weber, #194963

Kristi M. Wells, #276865
LAW OFFICES OF EDWARD T. WEBER

17151 Newhope Street, Suite 203
Fountain Valley, California 92708
Telephone: 657-235-8359

Fax: 714-459-7853

Email: ed@eweberlegal.com

Attorneys for Movant
SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN UNDIVIDED 600,000/1,429,000

INTEREST; JERRY KIACHIAN, A MARRIED MAN AS HIS SOLE AND SEPARATE
PROPERTY, AS TO AN UNDIVIDED 629,500/1,429,000 INTEREST; MOHSEN KEY ASHJAN,
A MARRIED MAN AS HIS SOLE AND SEPARATE PROPERTY, AS TO AN UNDIVIDED

200,000/ 1,429,000 INTEREST

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

In Re Case No.: 20-50182
PIERCE CONTRACTORS, INC., Chapter 11
Debtor. RS. ETV’-002

NOTICE OF HEARING ON RESTORED
MOTION FOR RELIEF FROM THE
AUTOMATIC STAY

Date: February 25, 2021
Time: 1:00 p.m.

Place: Judge Hammond
Via Telephonic Hearing

 

NOTICE OF HEARING ON RESTORED MOTION
FOR RELIEF FROM THE AUTOMATIC STAY

TO DEBTOR, THE U.S. TRUSTEE, AND ALL OTHER INTERESTED PARTIES:

-|-
> 20-00162 Doc# /1l Filed: O2/11/21 neepgered: O2Z/1if21 14:40'535 ~Page 1 or 4

 
Co Oo YT DR WH FB WH PO Ye

MN WN NY NN Ww
er nas OR PS FCRRDRAEBHIS

Cas

2

 

 

PLEASE TAKE NOTICE that on February 25, 2021 at 1:00 p.m. in the US.
BANKRUPTCY COURT, 280 South First Street, San Jose, California, the undersigned will
bring on for Hearing its Restored Motion for Relief from Automatic Stay before the Honorable
M. Elaine Hammond, Judge of the United States Bankruptcy Court, a Motion for Relief from
Automatic Stay pursuant to 11 U.S.C. §362 regarding the subject property generally described as
194 LANTZ DRIVE, MORGAN HILL, CALIFORNIA.

If you oppose this motion you must appear at the hearing in person or through counsel.
Failure to do so may result in the motion being granted without further notice. Due to current
circumstances, this hearing may be held virtually and remotely. The parties should be familiar
with the rules for the judge assigned to the case and to schedule the appearance appropriately.

An Order was entered by the Court previously, requiring Debtor to make payments each
month starting January 1, 2021 by the 10" of each month and each month thereafter. Failure to
do so may result in the motion be restored to calendar on 14 days’ notice.

Debtor is delinquent in payments to Movant. Debtor owes for February 1, 2021, in

the amount of $13,253.94. Since the payment has not been made timeiy, Movant seeks an Order

Terminating the Automatic Stay.

LAW OFFICES OF EDWARD T. WEBER

eal Le
Dated: February 11, 2021 By: bf Yyf_- Seg

Edward T. Weber, Esq.
Attorneys for Movant

De
:20-0U182 Doc# 71 Filed: OZTII/ZI_ ieitpipo. UZITIZI IF 4833 Page Zor

 
ed@eweberlegal.com

Subject: FW: In re Pierce Contractors, Inc. ND-Cal 20-182

 

From: ed@eweberlegal.com <ed@eweberlegal.com>

Sent: Wednesday, February 10, 2021 2:24 PM

To: ‘William W. Winters' <William@mlnariklaw.com>

Cc: 'Crystal Dalton’ <crystal@eweberlegal.com>; 'Ed Weber' <ed@eweberlegal!.com>
Subject: RE: In re Pierce Contractors, Inc. ND-Cal 20-182

Hi Bill, thanks for the email. | think what | am going to do is re-notice it for the 25" along with everything else. If I’m
able to use that date for RFS. That way it’s all on calendar the same date. If he pays it in the interim and the case stays
alive past the 25", then I'll take it off calendar. Otherwise, if he doesn’t pay it, and we wait until the 25" then I'll be
behind and my clients will not be very happy. | really hope this guy comes through and he can pay them off

eventually. It’s just been a very long time and he’s had a lot of chances to stretch this out and only has had to make one
payment so far. My people are very frustrated and nervous as the equity erodes away. So lets see what he does
between now and the 25". Thanks.

From: William W. Winters <William@mlnariklaw.com>
Sent: Wednesday, February 10, 2021 1:49 PM

To: ed@eweberlegal.com
Cc: ‘Crystal Dalton' <crystal@eweberlegal.com>

Subject: RE: In re Pierce Contractors, Inc. ND-Cal 20-182

Ed:

My client had some issues that are causing him to be late on his February payment. | just wanted to assure you that he
will be able to tender it in full within seven days of today’s date and request that you not put the MERS back on if it is
received by February 17". My apologies for the delay.

Bill Winters
Attorney

2930 Bowers Avenue
Santa Clara, CA 95051
Office: 408-919-0088
Cell: 831-334-5102
Fax: 408-919-0188

william@mInariklaw.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to
it, may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution
or use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received
this transmission in error, please immediately notify us by reply e-mail at william@mlnariklaw.com or by telephone at
(408) 919-0088, and destroy the original transmission and its attachments without reading them or saving them to disk.

Thank you.

1
Case: 20-50182 Doc#71 Filed: 02/11/21 Entered: 02/11/21 14:48:33 Page 3 of 4
IRS CIRCULAR 230 DISCLOSURE: To comply with requirements imposed by recently issued treasury regulations, we
inform you that any U.S. tax advice contained in this communication (including any attachments) is not intended or
written by us, and cannot be used by you, for the purpose of (i) avoiding penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another person any transaction or matter addressed herein.

2
Case: 20-50182 Doc#71 Filed: 02/11/21 Entered: 02/11/21 14:48:33 Page 4 of 4
